Name: 2011/643/EU: Council Decision of 22Ã September 2011 appointing three German members and four German alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2011-10-01

 1.10.2011 EN Official Journal of the European Union L 255/11 COUNCIL DECISION of 22 September 2011 appointing three German members and four German alternate members of the Committee of the Regions (2011/643/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the German Government, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. (2) Three members seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr Karl-Heinz KLÃ R, Ms Kerstin KIESSLER and Mr Rolf HARLINGHAUSEN. Four alternate members seats have become vacant following the end of the terms of office of Ms Nicole MORSBLECH, Mr Peter STRAUB, Mr Michael GWOSDZ and Ms Jacqueline KRAEGE, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015: (a) as members:  Dr Eva QUANTE-BRANDT, StaatsrÃ ¤tin, Mitglied des Senats der Freien Hansestadt Bremen,  Ms Margit CONRAD, BevollmÃ ¤chtigte des Landes Rheinland-Pfalz beim Bund und fÃ ¼r Europa,  Ms Barbara DUDEN, Mitglied des Europaausschusses der Hamburgischen BÃ ¼rgerschaft; and (b) as alternate members:  Ms Ulrike HÃ FKEN, Ministerin fÃ ¼r Umwelt, Landwirtschaft, ErnÃ ¤hrung, Weinbau und Forsten,  Mr Nils WIECHMANN, Mitglied des Landtages,  Mr Heino VAHLDIECK, Mitglied des Europaausschusses der Hamburgischen BÃ ¼rgerschaft,  Mr Peter FRIEDRICH, Minister fÃ ¼r Bundesrat, Europa und internationale Angelegenheiten. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 22 September 2011. For the Council The President J. MILLER (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11.